Citation Nr: 1416703	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-47 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for right tonsillar squamous cell cancer (throat cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

Bilateral Hearing Loss Disability

The Veteran contends that service connection is warranted for bilateral hearing loss disability as it is related to service.

The Veteran's DD Form 214 shows that his military occupation was light weapons infantryman, and he received a Combat Infantryman Badge.  Therefore, exposure to in-service acoustic trauma is conceded.

The Veteran was afforded a VA examination in January 2011 in which a bilateral hearing loss disability per VA regulations was shown.  The VA examiner opined that it was less than likely that hearing loss was related to military noise exposure as hearing was documented to be normal at entrance and separation from service; a significant shift in hearing acuity was not noted during the Veteran's period of service.

The Board finds that this opinion is inadequate for adjudication purposes.  That is, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for a hearing loss disability where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, clarification is required to provide an adequate discussion and rationale for the examiner's medical opinion and to ensure the correct bases were used in providing such opinion.

Throat Cancer 

The Board notes that the Veteran's exposure to herbicides is conceded due to his period of service in Vietnam.

The Veteran filed his claim for service connection for cancer of the throat in March 2010, stating that his cancer was related to exposure to Agent Orange (herbicides).

Post-service private treatment records show diagnoses of squamous cell carcinoma of the right tonsil in 2010.

Tonsillar cancer is not a disability associated with exposure to herbicides under 38 C.F.R. § 3.307(e).  Taking account of the available evidence and National Academy of Sciences ' analysis, VA's Secretary has found that the credible evidence against an association between herbicide exposure and tonsillar cancer outweighs the credible evidence for such an association.  He has therefore determined that a positive association does not exist between exposure to herbicides and tonsillar cancer and that a presumption of service connection based on exposure to herbicides to include Agent Orange is not warranted for tonsillar cancer.  75 Fed. Reg. 14391 (Mar. 25, 2010). 

Notwithstanding the fact that tonsillar cancer is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for this condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran has submitted private medical opinions asserting that his tonsillar cancer should be considered a disability associated with exposure to herbicides because cancers of the lung, bronchus, larynx, and trachea are respiratory cancers currently associated with exposure to herbicides under 38 C.F.R. § 3.307(e).  That is, it is alleged that the tonsils and larynx are closely related parts of the upper respiratory tract and that cancer of the tonsils and of the larynx are only differentiated based on their specific anatomic locations. 

The United States Court of Appeals for Veteran's Claims has held that the Board is prohibited from reaching its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In light of the Veteran's conceded in-service herbicides exposure, post-service medical records showing cancer of the right tonsil; and his statements that his cancer is related to service; the Board finds that the Veteran should be afforded a VA examination to determine the nature and extent of any throat cancer present during the pendency of this claim, from March 2010.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the VA examiner who performed the January 2011 VA audiometric examination for a complete review of the claims file and preparation of an addendum opinion addressing the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability is etiologically related to the Veteran's active duty service.

For the purposes of the opinion, the examiner should assume that the Veteran was exposed to in-service acoustic trauma.  The examiner must also keep in mind that even if a hearing loss disability is not demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.

The Veteran should be scheduled for another VA examination only if deemed necessary by the examiner providing the opinion.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

2.  Then, the Veteran should be afforded a VA examination by a physician with the appropriate expertise to determine the nature and etiology of any throat cancer present during the pendency of this claim, from March 2010.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims folder, the examiner should provide opinions addressing the following:

(a) Is the Veteran's squamous cell carcinoma of the right tonsil considered to be a type of respiratory cancer similar to cancer of the lung, bronchus, larynx, and trachea?

(b) Is there a 50 percent or better probability that the squamous cell carcinoma of the right tonsil is etiologically related to the Veteran's active service, to specifically include exposure to herbicides?  

For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.  

The supporting rationale for all opinions expressed must be provided.

3.  Undertake any additional development that is warranted.

4.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



